Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 1 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 2 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 3 of 80
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 4 of 80



                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC :
                Plaintiff,       :
                                 :
            v.                   :
                                 :                    Civil Action No.: 2:19-CV-01574-ER
ARKADIY LYAMPERT, ELENA          :
LYAMPTERT, ANNA LYAMPERT,        :
EAA INVESTMENTS, LLC, VRLA       :
TECH, LLC, VALLEY VIEW GRANTOR :
RETAINED INCOME TRUST, SECOND :                       JURY TRIAL DEMANDED
VALLEY VIEW GRANTOR RETAINED :
INCOME TRUST,                    :
                Defendants.      :


DEFENDANTS’ BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS OR,
               ALTERNATIVELY, TO TRANSFER VENUE

       The alleged contractual agreement between Plaintiff and Defendants concerned subject-

matter in California, was negotiated in California, executed in California, partially performed in

California, allegedly breached in California, and does not have a forum-selection clause. Six out

of seven Defendants do not have personal jurisdiction in this forum, and all are citizens of

California. This forum is improper and inconvenient. Plaintiff nevertheless filed suit here. The

Complaint should therefore be dismissed without prejudice under Fed. R. Civ. P. 12(b)(2) & (3)

or, alternatively, transferred to the U.S. District Court for the Central District of California under

28 U.S.C. §§ 1404(a), 1406(a), as cure for a defect or as forum non conveniens.

                                   PROCEDURAL HISTORY

       On March 14, 2019, Plaintiff filed suit in the Court of Common Pleas of Philadelphia,

requesting to compel arbitration (Count I) and damages for breach of contract (Counts II through

V) and anticipatory breach of contract (Counts VI and VII). Defendants removed to this Court on

grounds of diversity. Defendants have timely filed this Motion to Dismiss and Brief in Support.

                                                  1
              Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 5 of 80



                             STATEMENT OF RELEVANT FACTS

        Defendant Arkadiy Lyampert (“Mr. Lyampert”) was born in the Soviet Union in 1964, and

came to the United States when he was 28-years-old, where English is his second language. [Aff.

Arkadiy Lyampert ¶ 6, Ex. C]. He is the husband of Defendant Elena Lyampert (“Mrs. Lyampert”)

and their daughter is Defendant Anna Lyampert. [Id. ¶ 3]. The Managing Member of Plaintiff is

Andrew Mogilyansky (“Mr. Mogilyansky”), a Russian American, who offered English-Russian

translation and other litigation support services. [Id. ¶ 7].

I.      Course of Dealings between Plaintiff and Defendant Arkadiy Lyampert.

        In 2010, Mr. Lyampert was sued in the Superior Court of California, Los Angeles County,

by a former business partner and others. Several years later, on November 13, 2015, his former

business partner commenced an additional lawsuit against him in the High Court of Justice of

England and Whales. [Compl. ¶¶ 20-24; Aff. Arkadiy Lyampert ¶ 9, Ex. C]. Mr. Lyampert

retained counsel in California and in London for his defense. [Aff. Arkadiy Lyampert ¶¶ 10-11,

Ex. C]. Mr. Lyampert can understand written English if given sufficient time, “but at times I

struggle with oral conversations and my spoken English is very poor.” [Id. ¶ 6]. Mr. Lyampert had

known Mr. Mogilyansky since 2004 or 2005. In roughly the fall of 2015, Mr. Lyampert received

on his cell phone a call from Mr. Mogilyansky, and the latter learned of the former’s legal situation

and explored the possibility of serving as translator. [Id. ¶¶ 7, 15]. As Mr. Lyampert explains:

        What I needed the most was the English-Russian translation services of Mr.
        Mogilyansky because of the critical importance of the California and U.K.
        litigation, where I could not afford to have any mistakes in communication with my
        attorneys, CPA’s, and other professionals, whether written or oral. I believed at the
        time that Mr. Mogilyansky was a good fit for those language needs because he is
        also a Russian-American who was born in Russia and has an excellent
        understanding of Russian culture, idioms, and figures of speech.

[Id. ¶ 13].



                                                   2
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 6 of 80



       In the Complaint, Plaintiff alleges that Defendants breached a Long-Term Agreement

(“LTA”) by refusing to tender payments allegedly due and owing, for anticipatory breach, and for

failing to participate in arbitration. [Compl. ¶¶ 4-5]. The third introductory paragraph of the LTA

incorporates by reference an Engagement Letter dated March 25, 2016 (“Engagement Letter”).

[Ex. B, intro. para. 3]. These may be considered by the Court as undisputedly authentic documents

on which the Plaintiff’s claims are based. Pension Benefit Guar. Corp. v. White Consol. Indus.,

998 F.2d 1192, 1196 (3d Cir. 1993).

       The Engagement Letter confirms that the obligations under the LTA emerged from what

were originally a course of dealings between Plaintiff and Mr. Lyampert in his personal capacity.

The Engagement Letter appears on Plaintiff’s letterhead and is addressed only to “Arkadiy

Lyampert” at his personal home in Calabasas (Los Angeles County), California. [Ex. A]. It reads

in pertinent part, “You have requested that Litigation Support Services, LLC (‘LSS’) provide you

with various services relating to your lawsuits in the United Kingdom and the United States

(‘Lawsuits’), which, without limitation, are primarily related to various disputes, including

shareholder disputes, between you and Mr. Roman Frenkel.” [Id. intro. para. 1]. Simultaneous

proceedings existed against Mr. Lyampert as party-defendant in the Superior Court of California,

Los Angeles County, and in the High Court of Justice of England and Whales. The controversies

included a disputed equity interest in LA Micro Group, UK, Ltd., a successful computer equipment

business in the United Kingdom, as well as claims between Mr. Lyampert and his former business

partner, Roman Frenkel, in respect of a California corporation, LA Micro Group, Inc. (both, the

“California and U.K. litigation”). [Aff. Arkadiy Lyampert ¶ 9, Ex. C; Compl. ¶¶ 3, 20-21].

       The Engagement Letter recites that Mr. Lyampert is already represented by counsel in the

California and U.K. litigation, and had already engaged professional Certified Public Accountants.



                                                3
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 7 of 80



[Ex. A, intro. paras. 1-3]. Against that backdrop, Plaintiff was to provide “assistance” with

“[i]nterpreting and/or translation of various legal documents pertaining to the Lawsuits,” “drafting

and composition of your letters to your various Attorneys . . . in the Lawsuits,” “verbal

communications with the Attorneys who represent you in the Lawsuits,” “communications with

third parties, as may be required,” and “analyzing financial records which pertain to the Lawsuits,

with the understanding that such assistance shall be furnished and performed in conjunction with

your Counsel and/or Accountants,” etc. [Id. ¶¶ 1-6].

       Mr. Lyampert and Mr. Mogilyansky both signed the Engagement Letter on March 25,

2016, but the Complaint is silent on where the Engagement Letter was executed. Mr. Lyampert

signed the Engagement Letter in California. [Arkadiy Lyampert Aff. ¶¶ 16-17, Ex. C]. Neither

does the Engagement Letter contain a forum-selection clause. [See Ex. A].

       During Mr. Mogilyansky’s performance, he submitted Plaintiff’s invoices to Mr.

Lyampert’s British counsel for payment, and payments were made from Mr. Lyampert’s client-

trust account. [Aff. Arkadiy Lyampert ¶ 18, Ex. C]. As Mr. Lyampert explains:

       Throughout Mr. Mogilyansky’s performance of the agreed-upon services, the
       center of gravity during the California and U.K. litigation was in California, not
       Pennsylvania. My attorneys, Mr. Mogilyansky and I conducted videoconferencing
       over the Internet through Skype, and I mostly conversed with Mr. Mogilyansky
       through his cell phone. I understood that Plaintiff had a business office in
       Pennsylvania, but Mr. Mogilyansky could work from home if he wanted to and he
       often took phone calls from his residence. I personally did not care where he was
       located when it came to English-Russian translation of e-mails, or correspondence
       forwarded to him by e-mails, or during phone calls or videoconferences, provided
       that he made himself available and kept the communication private. If in-person
       services were needed, then Mr. Mogilyansky came to California and on a few
       occasions he did.

[Id. ¶ 19]. Mr. Mogilyansky traveled to California approximately two or three times a year during

his contractual performance. [Id.]. Among those contacts, he twice visited California in June and

July-August of 2016, and he traveled to Los Angeles in late February of 2018. [Id. ¶¶ 20, 22].

                                                 4
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 8 of 80



Significantly, Mr. Mogilyansky, present in California, attempted to negotiate a settlement

agreement with Mr. Lyampert’s party-opponent. [Id. ¶ 20].

       The Complaint alleges that the contractual relationship was roughly 2.5 years, and Mr.

Mogilyansky provided other litigation support services. [Compl. ¶ 28]. But the Complaint is

artfully silent on where some of Mr. Mogilyansky’s services occurred. Plaintiff’s services needed

to accommodate and were specifically directed at persons outside of Pennsylvania:

       Lyampert went on many trips to Kazan, Russian, which has a 10-hour time
       difference with California, the location of his family and lawyers representing
       Defendants in US Proceedings. LSS [the Plaintiff] had regular interactions with
       multiple attorneys in London, England representing Lyampert in UK Proceedings.
       The time difference between London and California is eight hours. The
       headquarters of LAMUK [LA Micro Group U.K., Ltd.] are also located in England.

[Compl. ¶ 26 n.3 (alterations added)]. The Complaint alleges that Mr. Mogilyansky “assisted

Lyampert in negotiating a restructuring/buyout of his share in [LA Micro Group UK, Ltd.].” [Id.

¶ 28(i) (alteration added)]. This occurred in New York City, not Pennsylvania. [Aff. Arkadiy

Lyampert ¶ 21, Ex. C]. The Complaint alleges that Plaintiff “arranged and helped handle

numerous board/shareholder meetings of [LA Micro Group, UK, Ltd.].”               [Compl. ¶ 28(f)

(alteration added)]. Mr. Lyampert acknowledges that those did occur in Pennsylvania and

involved himself in his personal capacity. [Arkadiy Lyampert Aff. ¶ 23, Ex. C].

       The Complaint alleges that Plaintiff had regular communication with Mr. Lyampert’s

attorneys. [Compl. ¶ 28]. Mr. Lyampert explains, “As a result of engaging Mr. Mogilyansky,

through the Plaintiff, he was privy to all privileged and confidential communications during the

California and U.K. litigation.” [Aff. Arkadiy Lyampert ¶ 14, Ex. C].

II.    The Long-Term Agreement.

       On January 11, 2017, the Superior Court of California issued a Revised Statement of

Decision. Mr. Mogilyansky, having intimate knowledge of Mr. Lyampert’s legal and financial

                                               5
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 9 of 80



circumstances, then re-negotiated the terms of their contractual relationship, in what became the

Long-Term Agreement (“LTA”). [Aff. Arkadiy Lyampert ¶¶ 24-25, Ex. C]. Negotiations over the

LTA occurred between Mr. Mogilyansky and Mr. Lyampert, by e-mail, over the phone, and while

Mr. Mogilyansky visited Mr. Lyampert in California. [Id. ¶ 26]. None of the other Defendants

were involved in the negotiations, and Defendant Anna Lyampert did nothing more than make

changes to the draft LTA based on her father’s request and to forward the draft by e-mail to Mr.

Mogilyansky. [Id.; Aff. Elena Lyampert ¶ 37, Ex. C; Aff. Anna Lyampert ¶¶ 18-19, Ex. D].

       The Defendants signed the LTA in California; the subject-matter of the LTA involved a

fraudulent conveyance proceeding in the Superior Court of California, Los Angeles County; none

of the Defendants, other than Mr. Lyampert, submitted payments to Plaintiff under the LTA; none

of them believed they were creating any long-term obligations in or subjecting themselves to

Pennsylvania’s personal jurisdiction; and they believed the LTA was governed by California law.

[Aff. Arkadiy Lyampert ¶¶ 27-42, Ex. C; Aff. Elena Lyampert ¶¶ 36-45, Ex. D; Aff. Anna

Lyampert ¶¶ 17-26, Ex. E]. While negotiating with Mr. Lyampert, Plaintiff never requested or

pressed for Pennsylvania as the forum for litigating disputes. [Aff. Arkadiy Lyampert ¶ 30, Ex. C].

       Plaintiff alleges that Defendants have breached the LTA by actions or omissions occurring

in California, namely, non-payment of monies allegedly owed and refusing to participate in

arbitration. [Aff. Arkadiy Lyampert ¶ 39, Ex. C; Aff. Elena Lyampert ¶ 41, Ex. D; Aff. Anna

Lyampert ¶ 22, Ex. C]. The LTA does not have a forum-selection clause. [See Ex. B]. The

Mediation and Arbitration Clause in Paragraph 12 of the LTA reads:

       LSS [the Plaintiff] and Clients will strive to find amicable solutions to all situations
       which may arise in their relationship with each other. If LSS and Clients have a
       disagreement, they will first try to resolve it through good faith negotiations. If the
       disagreement cannot be amicably resolved through negotiations, LSS and Clients
       will arrange for informal mediation to be conducted by Jeff Farrow, Esq. and
       George Bochetto, Esq. via telephone or video conference. If this mediation proves

                                                  6
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 10 of 80



        unsuccessful, LSS and Clients will submit to binding arbitration in an arbitration
        venue and forum chosen by Mr. Farrow and Mr. Bochetto. If Mr. Farrow and Mr.
        Bochetto cannot agree on the method of arbitration, each of them will suggest one,
        and it will be decided by coin toss to be performed by Mr. Farrow.

[Id. ¶ 12]. Attorney Jeffrey Farrow is a California attorney with offices in Los Angeles. [Aff.

Ellen Lyampert ¶ 46, Ex. D]. Mr. and Mrs. Lyampert and their daughter, Anna, never understood

this clause as subjecting them or the other Defendants to the personal jurisdiction of Pennsylvania.

As Anna Lyampert explains:

        When I reviewed the LTA, I did not see anything that required disputes to be
        brought in any court, State or federal, situated in the Commonwealth of
        Pennsylvania. Paragraph 12 of the LTA, in particular, only provides that the parties
        will submit to binding arbitration “in an arbitration venue and forum chosen” by
        Mr. Jeffrey Farrow, Esquire “and” Mr. George Bochetto, Esquire — if neither of
        them could agree on venue and forum, then the LTA contains no deadlock provision
        and the question would default to California law, which provides for venue in
        California. The coin-toss procedure in Paragraph 12 of the LTA relates to “the
        method of arbitration,” not the venue or forum, and is to be performed by Attorney
        Farrow only, not Attorney Bochetto.

[Aff. Anna Lyampert ¶ 29, Ex. E; see also, Aff. Arkadiy Lyampert ¶ 43, Ex. C; Aff. Elena

Lyampert ¶ 47, Ex. D].

III.    Additional Contacts and Location of Witnesses and Evidence.

        The contacts between Defendants and Pennsylvania are discussed in Part I of the

Argument. The location of witnesses and evidence are discussed in Part III of the Argument.


                                            ARGUMENT

I.      LACK OF PERSONAL JURISDICTION.

        The following are the “Moving Defendants” under this Part I: Defendants Elena Lyampert,

Anna Lyampert, EAA Investments, LLC, VRLA Tech, LLC, Valley View Grantor Retained

Income Trust, and Second Valley View Grantor Retained Income Trust request dismissal under

Fed. R. Civ. P. 12(b)(2) or, alternatively, transfer to the U.S. District Court for the Central District

                                                   7
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 11 of 80



of California under 28 U.S.C. § 1406(a). Mr. Lyampert does not challenge personal jurisdiction.

        A.      Applicable Legal Standard.

        Under Fed. R. Civ. P. 12(b)(2), Plaintiff bears the burden of establishing such jurisdiction

“with reasonable particularity.” Cohen, Seglias, Greenhall, Pallas, & Furman, P.C. v. Hassert

Const.—PA, LLC, 2011 U.S. Dist. LEXIS 12168, at *6 (E.D. Pa. Feb. 4, 2011) (Baylson, J.).

Without an evidentiary hearing, “a plaintiff needs to establish only a prima facie case of personal

jurisdiction, and a plaintiff is entitled to have its allegations taken as true and have factual disputes

resolved in its favor. Still, a plaintiff must prove personal jurisdiction by a preponderance of the

evidence.” Element Fin. Corp. v. ComQi, Inc., 52 F. Supp. 2d 739, 742 (E.D. Pa. 2014) (Dalzell,

J.) (citations omitted). “After a defendant raises a jurisdictional defect, a plaintiff bears the burden

of proving that jurisdiction is proper by competent evidence, actual proofs, or affidavits. Rule

12(b)(2) motions inherently require resolution of factual issues outside the pleadings—that is,

whether personal jurisdiction actually lies.” Id. (citations omitted).

        Pennsylvania’s Long-Arm Statute authorizes the exercise of personal jurisdiction where a

non-resident causes “harm” in the Commonwealth of Pennsylvania “by an act or omission outside

this Commonwealth.” 42 Pa.C.S. § 5322(a)(1)(4); Action Indus., Inc. v. Wiedeman, 346 A.2d 798,

801 (Pa.Super. 1975) (en banc) (“harm” includes economic harm); Rosen v. Solomon, 374 F.

Supp. 915, 919 (E.D. Pa. 1974) (same). Here, Plaintiff alleges that Defendants have caused harm

within by their actions or omissions outside of this Commonwealth by not tendering payments

allegedly due and by refusing to participate in arbitration.

        The Plaintiff must show that exercising personal jurisdiction satisfies constitutional due

process, 42 Pa.C.S. § 5322(b), i.e., the minimum contacts standard “whether the quality and nature

of the defendant’s activity is such that it is reasonable and fair” to conduct a defense in that State.



                                                   8
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 12 of 80



Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 334 (3d Cir. 2009) (citation and internal

quotations deleted). That includes a “threshold matter,” whether the defendant took an action

“purposefully directed toward the forum State.” Id. (citation and internal quotations deleted).

       B.      General Personal Jurisdiction.

       “A court may exercise general jurisdiction over a defendant where he or she has continuous

and systematic contacts with the forum, whether or not those contacts are related to the plaintiff's

cause of action.” Metcalfe, 566 F.3d at 334 (citation and internal quotations deleted). Under

general personal jurisdiction, the level of the non-resident defendant's activity in the forum state

must be “significantly more than mere minimum contacts,” Henning v. Suarez Corp., 713 F. Supp.

2d 459, 465 (E.D. Pa. 2010) (quoting Provident Nat. Bank v. California Fed. Sav. & Loan

Ass'n., 819 F.2d 434, 437 (3d Cir.1987)), and must be “extensive and pervasive,” id. (quoting

Reliance Steel Prod. Co. v. Watson, Ess, Marshall & Enggas, 675 F.2d 587, 589 (3d Cir.1982)).

This standard requires the defendant’s contacts with the forum to be “perpetual [and] abiding,” a

higher threshold which “demands contacts with the forum which approximate physical presence.”

Id. (citations omitted). Courts consider the following factors: (1) “whether the defendant conducts

‘daily business' with Pennsylvania companies”; (2) “what percentage of defendant's total business

was generated in Pennsylvania”; (3) “whether defendant maintained offices or paid taxes in

Pennsylvania”; (4) “whether defendant availed itself of Pennsylvania resources in an extensive

manner as a way of furthering its business”; and (5) “whether defendant made significant direct

sales in Pennsylvania, solicited business regularly in Pennsylvania, and advertised in a

manner specifically targeted to reach the Pennsylvania market.” Henning v. Suarez Corp., 713 F.

Supp. 2d 459, 465 (E.D. Pa. 2010) (quotation omitted). “The touchstone” is “the bread and butter

of the defendant’s daily business.” Id. (citations and internal quotations deleted).



                                                  9
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 13 of 80



       “We recognize that in order to satisfy constitutional due process, a contract, without more,

is insufficient to establish minimum contacts, as are informational communications in furtherance

of a contract.” Metcalfe, 566 F.3d at 333 n.7 (citation and internal quotations deleted). Wiring

money into Pennsylvania under a contract also creates “no expectation of submission to the

jurisdiction of Pennsylvania courts. Moreover, they do not constitute purposefully availing of the

privilege of conducting activity within the forum state.” Dollar Sav. Bank v. First Security Bank

of Utah, N.A., 746 F.2d 208, 214 (3d Cir. 1984) (citation omitted). Non-payment of a bill, causing

economic impact in Pennsylvania, “is of little weight,” because “if incidental economic detriment

as such furnishes a contact for jurisdictional purposes, then every monetary claim would per se

furnish the predicate for personal jurisdiction over a nonresident debtor.” Id. at 213.

               1.      Application to Defendant Anna Lyampert.

       General personal jurisdiction over Defendant Anna Lyampert is not met. She has never

traveled to the Commonwealth of Pennsylvania in her life. In her personal capacity, she does not

have any continuous and systematic contacts with this forum. [Aff. Anna Lyampert ¶¶ 6-13, Ex.

E]. Her contract with Plaintiff is insufficient under Metcalfe, and her refusal to pay under that

contract or to participate in arbitration are insufficient under Dollar Sav. Bank. She does not have

extensive and pervasive contacts with Pennsylvania under Reliance Steel Prods.

               2.      Application to Defendant Elena Lyampert.

       General personal jurisdiction over Defendant Elena Lyampert is not met. In her personal

capacity, she does not have any continuous and systematic contacts with this forum. [Aff. Elena

Lyampert ¶¶ 8-15, Ex. D]. The consultation with Attorney Bochetto, in April of 2016, was an

insolated event — the only time in her life she traveled to Pennsylvania. [Id. ¶¶ 8-9]. Her contract

with Plaintiff is insufficient under Metcalfe, and her refusal to pay under that contract or to

participate in arbitration are insufficient under Dollar Sav. Bank. She does not have extensive and

                                                 10
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 14 of 80



pervasive contacts with Pennsylvania under Reliance Steel Prods.

               3.      Application to Defendant EAA Investments, LLC.

       General personal jurisdiction over Defendant EAA Investments, LLC is not met. EAA is

only a passive investor, as limited partner in Strategic Vision, LP, a Pennsylvania limited

partnership holding title to real estate in Philadelphia. [Aff. Elena Lyampert ¶ 17, Ex. D]. EAA

does not have any continuous and systematic contacts with this forum under the factors identified

in Henning: EAA does not conduct daily business with Pennsylvania companies; EAA does not

maintain any offices or pay taxes in Pennsylvania; EAA has not availed itself of Pennsylvania

resources in any extensive matter to further its business; EAA has not made significant direct sales

in Pennsylvania, has not solicited business regularly in Pennsylvania, and does not advertise in

any manner specifically targeted to reach the Pennsylvania market. [Id. ¶¶ 16-21]. EAA’s contract

with Plaintiff is insufficient under Metcalfe, and its refusal to pay under that contract or to

participate in arbitration are insufficient under Dollar Sav. Bank. EAA does not have extensive

and pervasive contacts with Pennsylvania under Reliance Steel Prods.

               4.      Application to Defendant VRLA Tech, LLC.

       General personal jurisdiction over Defendant VRLA Tech, LLC is not met. VRLA is

headquartered in California and sells computer products and components worldwide through an

interactive Web site. The products are stored in a California warehouse, the standard Terms and

Conditions contain a forum-selection clause designating California, and the Web site directs

customers to VRLA’s business office in Canoga Park, California for contact. [Aff. Emil Grazovski

¶¶ 2-4, Ex. F]. A Web site, allowing residents in other jurisdictions to purchase products, may

establish specific jurisdiction, if the claim arose out of those transactions. Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 452 (3d Cir. 2003). But, as this Court held, “Allowing the mere

presence of a website along with a toll-free number accessible from a particular state to constitute

                                                11
         Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 15 of 80



general personal jurisdiction in that State would allow an end-run around the Constitution.” Brown

v. AST Sports Sci., Inc., 2002 U.S. Dist. LEXIS 12294, at *28 (E.D. Pa. June 28, 2002) (Surrick,

J.). As such, “the mere operation of a commercially interactive web site should not subject the

operator to jurisdiction anywhere in the world.” Toys “R” Us, 318 F.3d at 454.

       VRLA does not have any continuous and systematic contacts with this forum under the

factors identified in Henning: (1) VRLA does not conduct daily business with Pennsylvania

companies; (2) less than 1 % of its total business was generated in Pennsylvania in FY 2018, which

amounted to less than $10,000; (3) VRLA does not maintain any offices in or pay sales taxes to

Pennsylvania; (4) VRLA has not availed itself of Pennsylvania resources in any extensive matter

to further its business; (5) VRLA has not made significant direct sales in Pennsylvania, has not

solicited business regularly in Pennsylvania, and does not advertise in any manner specifically

targeted to reach the Pennsylvania market. [Aff. Emil Grazovski ¶¶ 7-15, Ex. F]. VRLA’s contract

with Plaintiff is insufficient under Metcalfe, and its refusal to pay under that contract or to

participate in arbitration are insufficient under Dollar Sav. Bank. It does not have extensive and

pervasive contacts with Pennsylvania under Reliance Steel Prods.

               5.     Application to the Trust-Defendants.

       General personal jurisdiction is not met over Defendants, Valley View Grantor Retained

Income Trust and Second Valley View Grantor Retained Income Trust (both, the “Trust-

Defendants”), for the same reasons why general jurisdiction is lacking over their trustee, Elena

Lyampert. Elena has never traveled to Pennsylvania in her capacity as trustee of the Trust-

Defendants. [Aff. Elena Lyampert ¶ 9]. There are no continuous and systematic contacts with this

forum under the Henning factors: The Trust-Defendants do not conduct daily business with

Pennsylvania companies; no business was generated in Pennsylvania; there are no offices or taxes

paid in Pennsylvania; the Trust-Defendants never availed themselves of Pennsylvania resources in
                                               12
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 16 of 80



any extensive matter to further their business, being organized under California law in respect of

real estate situated in California; the Trust-Defendants have not made significant direct sales in

Pennsylvania, have not solicited business regularly in Pennsylvania, and do not advertise in any

manner specifically targeted to reach the Pennsylvania market. [Id. ¶¶ 22-29]. The Trust-

Defendants’ contract with Plaintiff is insufficient under Metcalfe, and their refusal to pay under

that contract or to participate in arbitration are insufficient under Dollar Sav. Bank. Extensive and

pervasive contacts with Pennsylvania under Reliance Steel Prods are lacking here.

       C.      Specific Personal Jurisdiction.

       “Specific jurisdiction is present only if the plaintiff’s cause of action arises out of a

defendant’s forum-related activities, such that the defendant should reasonably anticipate being

haled into court in that forum.” Cohen, Seglias, Greenhall, Pallas, & Furman, P.C. v. Hassert

Const.—PA, LLC, 2011 U.S. Dist. LEXIS 12168, at *12-13 (E.D. Pa. Feb. 4, 2011) (citations and

internal quotations deleted) (Baylson, J.). The inquiry involves a three-prong test, “first, the Court

asks whether the defendants have purposefully directed their activities at the forum; second, the

Court asks whether the claims arise out of or relate to those specific activities; finally, the Court

must determine whether the assertion of jurisdiction otherwise comports with traditional notions

of fair play and substantial justice.” Id. at *13 (citations and internal quotations deleted).

               1.      Purposeful Direction of Activities at the Forum.

       Third Circuit jurisprudence has refined this analysis to contract disputes. Under the first-

prong, “In determining jurisdiction over a breach of contract claim, we must consider the totality

of the circumstances, including the location and character of the contract negotiations, the terms

of the contract, and the parties’ actual course of dealing.” Remick v. Manfredy, 238 F.3d 248, 256

(3d Cir. 2001) (citation omitted). The gravamen is not whether a contract is styled a “Long-Term

Agreement,” but whether its substance created the “deliberate assumption of long-term
                                                  13
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 17 of 80



obligations.” Element Fin. Corp. v. ComQi, Inc., 52 F. Supp. 3d 739, 746-47 (E.D. Pa. 2014)

(discussing Rotondo Weinreich Enter. v. Rock City Mech., Inc., 2005 WL 119571, at *4 (E.D. Pa.

Jan. 19, 2005)). Here, there were no long-term obligations in Pennsylvania, as shown in Part II of

the Statement of Facts: The subject-matter of the LTA involved a judicial proceeding in California,

and there is no forum-selection clause designating Pennsylvania. The Defendants signed the LTA

in California. The LTA was not a “general retainer” for future litigation against unknown parties

but a single-purpose transaction involving previously ascertained litigants outside of Pennsylvania.

       Moving Defendants did not specifically direct any activities at Pennsylvania. As shown in

Part II of the Statement of Relevant Facts, to any extent the LTA or the Engagement Letter

involved Pennsylvania, it affected Mr. Lyampert only, in his personal capacity.

               2.      Claims Arising out of or Relating to Specific Activities Purposefully
                       Directed at the Forum.

       Under the second-prong, “In contract cases, courts should inquire whether the defendant’s

contacts with the forum were instrumental in either the formation of the contract or its breach.”

General Elec. Co. v. Deutz AG, 270 F.3d 144, 150 (3d Cir. 2011) (citations, brackets, and internal

quotations deleted). However, “Where the Court has found interstate communication to ground

specific jurisdiction, it is generally in conjunction with an actual appearance by the non-resident

defendant in the forum state and continuing obligations between the parties.” Element Fin. Corp.,

52 F. Supp. 3d at 747 (citation omitted).

       Here, as shown in Part II of the Statement of Relevant Facts, the Moving Defendants

allegedly breached the LTA in California. Only Defendant Elena Lyampert visited Pennsylvania

during a confidential meeting with Attorney Bochetto in Philadelphia, which forms no part of

Plaintiff’s allegations concerning the contract formation or breach. None of the other Moving

Defendants have set foot in Pennsylvania. If Plaintiff had any involvement with the Trust-


                                                14
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 18 of 80



Defendants, then all services occurred in California with the assistance of a California attorney.

Nothing in their formation involved contact with Pennsylvania. The alleged breach by the Trust-

Defendants of the LTA is qualitatively indistinct from the rest of the Defendants.

       An agreement to arbitrate, without designating a forum, is insufficient for the same reasons

why having a contract is insufficient, see, e.g., Metcalfe, 566 F.3d at 333 n.7, and has no bearing

on personal jurisdiction. See, e.g., Northern Grain Marketing, LLC v. Greving, 743 F.3d 487, 490

& 494-96 (7th Cir. 2014), where the parties only agreed that “disputes would be subject to

arbitration by the National Grain and Feed Association,” and the court examined personal

jurisdiction without regard to arbitration. Moreover, the Mediation and Arbitration Clause in the

LTA did not designate Pennsylvania and does not have a deadlock provision if Attorneys Farrow

and Bochetto could not agree on venue or forum. The coin-toss procedure under ¶ 12 of the LTA

could only be performed by Mr. Farrow, a California attorney having no offices in Pennsylvania,

and only relates to the “method” of arbitration. Courts generally refuse to apply local law in the

method of arbitration “if arbitration is to take place in another state because of the reluctance of a

court to order that an act be done in an area outside its jurisdiction.” RESTATEMENT (SECOND) OF

CONFLICT OF LAW § 219, cmt. a. Because the LTA is governed by California law, for all of the

reasons stated in Subpart 3(b) below, the rules of venue would default to California law, where

venue is had in the California court of the county where a contract “is to be performed or was

made.” Cal. Civ. Proc. Code § 1292(b). Here, the LTA was made and partially-performed in Los

Angeles County.

               3.      Traditional Notions of Fair Play and Substantial Justice.

       The Court must also consider traditional notions of fair play and substantial justice, “We

must evaluate fairness based on several factors, including the burden on the defendant, the forum

state's interest in adjudicating the dispute, the plaintiff's interest in obtaining convenient and
                                                 15
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 19 of 80



effective relief, the interstate judicial system's interest in obtaining the most efficient resolution of

controversies, and the shared interest of the several States in furthering fundamental substantive

social policies.” Element Fin. Corp., 52 F. Supp. 2d at 744 (citation omitted).

                                 (a)     Burden on the Defendants.

        The burdens on the Defendants are considerable for the same reasons stated in Part III. If

Defendants are to rebut the extent of Plaintiff’s alleged services, then that necessitates compulsory

process of Attorney Jeffrey Farrow in California and Mr. Lyampert’s British counsel, a law firm

which has offices in Los Angeles, California, but not in Pennsylvania. The client files from the

California and U.K. litigation are not located in Pennsylvania.

                  (b)     Forum State’s Interests in Adjudicating the Dispute.

        Pennsylvania’s interests in adjudicating the dispute are minimal or non-existent. First,

Pennsylvania does not have an interest where the attorney-client confidentiality and privileges

owed by Defendants in respect of Plaintiff’s services are governed by California law. Second, the

LTA is governed by California law, and Pennsylvania does not have an interest in adjudicating

California law. A U.S. district court, sitting in diversity, applies the choice-of-law rules of the

forum State. Klaxon Co. v. Stentor Elec. Mfg., 313 U.S. 487, 496 (1941). In the absence of statute,

Pennsylvania common law applies the Restatement (Second) of Conflict of Law. Knauer v. Knauer,

470 A.2d 553, 557 (Pa.Super. 1983); Ario v. Underwriting Members of Lloyd’s, 996 A.2d 588,

595 (Pa. Commw. Ct. 2010) (“[O]ur Supreme Court adopted the approach of the Restatement of

Conflict of Laws, Second to resolving choice of law questions.” (citations omitted)). Here,

because the LTA does not have a choice-of-law clause, Section 188 is applicable. Courts must

consider the most significant relationship test under Section 6 and the following:

        [1] the place of contracting,
        [2] the place of negotiation of the contract,

                                                   16
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 20 of 80



       [3] the place of performance,
       [4] the location of the subject matter of the contract, and
       [5] the domicil, residence, nationality, place of incorporation and place of business
       of the parties.

RESTATEMENT (SECOND)       OF    CONFLICT   OF   LAW § 188(2) (alterations added). Under the most

significant relationship test, the court must consider:

       [6] the needs of the interstate and international systems,
       [7] the relevant policies of the forum,
       [8] the relevant policies of other interested states and the relative interests of those
       states in the determination of the particular issue,
       [9] the protection of justified expectations,
       [10] the basic policies underlying the particular field of law,
       [11] certainty, predictability and uniformity of result, and
       [12] ease in the determination and application of the law to be applied.

Id. § 6 (alterations added).

       Here, the LTA was executed by the Defendants in California, substantially negotiated in

California, and its subject-matter involved judicial proceedings in the Superior Court of California,

Los Angeles County and in the United Kingdom. The place of performance was California to the

extent of in-person meetings with Plaintiff, whereas Plaintiff could work from Pennsylvania in

respect of translating or reviewing documents. All of the parties, except Plaintiff, are citizens and

residents of California.       Factors 1 through 5 predominate in favor of California and not

Pennsylvania. “[T]he place of performance can bear little weight in the choice of the applicable

law when . . . performance by a party is to be divided more or less equally among two or more

states with different local law rules on the particular issue.” RESTATEMENT (SECOND) OF CONFLICT

OF LAW   § 188 cmt. (e), para. 6.

       The balance of the Restatement factors does not indicate that Pennsylvania has a more

significant interest in the enforcement of the LTA than California. Under Factors 7-8, both forums

have a four-year statute of limitations for contract actions. Cal. Civ. Proc. Code § 337(a); 42



                                                   17
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 21 of 80



Pa.C.S. § 5525(a)(1). Both forums generally recognize the validity of arbitration agreements. Cal.

Civ. Proc. Code § 1281; 42 Pa.C.S. § 7303. Neither does Pennsylvania have an interest in the

regulation of confidential and privileged communications between Plaintiff and Defendants’

California attorneys or CPA’s. Similarly, justified expectations (factor 9) favors California because

Plaintiff’s performance involved privileged and confidential communications, governed by the

attorney-client privilege under California law, and where Plaintiff had to maintain availability to

Defendants and their counsel with considerations of their time-zones in California and the United

Kingdom. Plaintiff was there to serve the Defendants, not the other way around. Finally, this Court

increases simplicity in conflicts-of-law analysis as well as certainty, predictability, and uniformity

of results (factors 11-12) by holding that persons assisting with attorney-client relationships, such

as paralegals, interpreters, and other paraprofessionals, should have their contractual relationships

governed by the same law unless otherwise specified in writing. See, e.g., Reliance Steel Prods.,

675 F.2d at 589, where the Third Circuit gave weight to the fact that the “res of the action was

located in Kansas,” among other things.

           (c)     Plaintiff’s Interest in Obtaining Convenient and Effective Relief.

       This factor would ordinarily favor Pennsylvania, except for the fact that Plaintiff retained

counsel here having a conflict-of-interest, where Attorney Bochetto was retained by Defendant

Arkadiy Lyampert in the same or substantially-related matter, to further Mr. Lyampert’s interest

by assisting Plaintiff under the LTA. This matter is more fully briefed in connection with a Motion

to Disqualify which is filed contemporaneously with this Motion. If this Court disqualifies

opposing counsel, then Plaintiff would have to go through the process of finding replacement

counsel. That might as well be had in California. Plaintiff has traveled to California, and Plaintiff’s

evidence — consisting of electronic data, is portable and easily taken to California.



                                                  18
            Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 22 of 80



      (d)    Interstate Justice System’s Interest in Efficient Resolution of Controversies.

        The efficiency factor favors the other forum where most of the witnesses are located there,

“the evidence is there, and it is not clear that Pennsylvania law will apply to the merits.” O’Connor

v. Sandy Lane Hotel Co., 496 F.3d 312, 325 (3d Cir. 2007) (citation omitted). Here, the LTA is

governed by California law, the Defendants have privileges of confidentiality governed by

California law, and the witnesses are in California and in the United Kingdom, but California has

compulsory process where British counsel have offices in Los Angeles. [Aff. Anna Lyampert ¶¶

3-36, Ex. E; Aff. Elena Lyampert ¶¶ 48-45, Ex. D; Aff. Arkadiy Lyampert ¶¶ 44-51, Ex. C].

                              (e)     Fundamental Social Policies.

        Pennsylvania social policies are not furthered here, because the LTA does not designate

Pennsylvania for arbitration, unlike other agreements federal courts have passed upon for purposes

of personal jurisdiction. See, e.g., Greenfield Advisors, LLC v. Salas, 733 Fed. App’x 364, 366

(9th Cir. 2018) (“This service relationship was governed by Washington law with any disputes to

be arbitrated in Washington.”); Moncrief Oil Inter. v. OAO Gazprom, 481 F.3d 309, 313 (5th Cir.

2007) (“Perhaps most significantly, the Cooperation Agreement . . . included clauses calling for

mandatory arbitration in Russia, under Russian law.”). Second, the attorney-client confidentiality

and privilege at stake here are governed by California law, not Pennsylvania’s.

II.     IMPROPER VENUE.

        All Defendants request to dismiss under Fed. R. Civ. P. 12(b)(3) or, alternatively, for

transfer to the U.S. District Court for the Central District of California under 28 U.S.C. § 1406(a).

        A.      Applicable Legal Standard.

        “Generally, when deciding a Rule 12(b)(3) motion to dismiss for improper venue, a court

must accept as true the allegations in the complaint, although the parties may submit affidavits to



                                                 19
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 23 of 80



support their positions. In a motion to dismiss for improper venue, the defendant bears the burden

of showing that venue is improper.” Leone v. Cataldo, 574 F. Supp. 2d 471, 483 (E.D. Pa. 2008)

(citations omitted). In diversity cases, a venue is proper if brought in any of the following:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). However, “venue must be proper for each claim in a case with multiple

claims.” Lomanno v. Black, 285 F. Supp. 2d 637, 641 (E.D. Pa. 2003) (quotation omitted).

       Subsection (1) is not available to Plaintiff, since all Defendants reside in the State of

California. Subsection (3) is not available because Plaintiff could have brought the suit in the U.S.

District Court for the District of California under Subsection (1). That only leaves Subsection (2).

       Under Subsection (2), the court “will conduct a claim specific inquiry.” Lomanno, 285 F.

Supp. 2d at 642.

       Furthermore, even if some events that gave rise to a claim occurred in a district,
       events or omissions that might only have some tangential connection with the
       dispute in litigation are not enough. Specifically, the events must qualify as
       substantial under Section 1391(a)(2) for venue to be proper. To determination
       whether an act or omission giving rise to the claims is substantial, the court must
       look at the nature of the dispute.

Id. (quotations and internal citations deleted). In respect of torts or contract breaches, venue is

improper “if injury is the only event occurring in that district.” Id. (citation omitted). “It is

appropriate when determining venue for a court to ascertain which of the defendant’s acts or

omissions gave rise to the claim, and of those acts or omissions, which of them took place in the

Eastern District of Pennsylvania.” Leone v. Cataldo, 574 F. Supp. 2d 471, 484 (E.D. Pa. 2008)



                                                 20
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 24 of 80



(citing Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 432 (2d Cir. 2005)). In essence, “a

court should consider where the contract was negotiated, executed, and performed and where the

breach occurred.” Id. (citations omitted).

       B.      Application to the Instant Case.

       The Complaint does not identify any acts or omissions by the Defendants which occurred

in the Eastern District of Pennsylvania. Generally, the Complaint alleges that the Defendants

refused to tender payments and bonuses and have refused to participate in arbitration, thereby

breaching a Long-Term Agreement (“LTA”). [Compl. ¶ 5]. As shown in Statement II of the

Statement of Relevant Facts, none of those alleged breaches occurred in the Eastern District of

Pennsylvania, as the Defendants reside in California, and the LTA does not contain any forum-

selection clause. In fact, the Complaint quotes the arbitration provision of the LTA, which required

Mr. Jeffrey Farrow, Esquire, a California attorney residing in California, to conduct a coin-toss on

the method of arbitration. [Compl. ¶ 60; see also, id. ¶ 63 (“Due to the failure and refusal by

Defendants and their California counsel to cooperate . . .” (emphasis added)]. That coin-toss

would have occurred in California, if Mr. Farrow had performed it. Thus, the omission of a coin-

toss, likewise, occurred in California.

       Accepting Plaintiff’s allegations as true for the sake of argument, it provided litigation

support services during simultaneous judicial proceedings, which included confidential, out-of-

court communications between Defendants and their legal counsel and other professionals in

California and in the United Kingdom. California, Mr. Lyampert’s home State, “was the location

of his family and lawyers representing Defendant in US Proceedings. LSS had regular interactions

with multiple attorneys in London, England representing Lyampert in UK Proceedings. The time

difference between London and California is eight hours. The headquarters of LAMUK are also



                                                21
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 25 of 80



located in England.” [Compl. ¶ 26 n.3]. Thus, the subject-matter of the LTA involved lawsuits in

jurisdictions outside of the Commonwealth of Pennsylvania, involving parties, lawyers and other

professionals also located outside of the Commonwealth of Pennsylvania.

       Through artful pleading, Plaintiff generally alleges that “the majority” of its work under

the LTA was performed in Philadelphia and in Southampton, within the Eastern District of

Pennsylvania. [Compl. ¶¶ 65-66]. In understanding that allegation, the court must construe

Plaintiff’s Complaint as a whole. As already shown, Plaintiff admits that Defendants and their

legal teams were located in California or the United Kingdom, “with the work load often coming

in spurts and relevant parties located in multiple time zones that were up to 8-10 hours apart.”

[Compl. ¶ 26 (emphasis added)]. However, Plaintiff performed English-Russian translation

services and “exchanged over 6,500 e-mails with the Lyampert Group and their US/UK lawyers,”

reviewed documents, “participated in thousands of phone calls and videoconferences,” and

“attended dozens of in-person meetings” (without specifying where, exactly) “with Lyampert

Group members, their attorneys, partners, employees, accountants, investigators and other

associates,” among other things. [See Compl. ¶ 28]. As shown in Mr. Lyampert’s Affidavit, a

majority of Plaintiff’s work in the Eastern District of Pennsylvania involved e-mails and phone

calls. [Aff. Arkadiy Lyampert ¶ 19, Ex. C]. Plaintiff performed in California and in New York,

besides Pennsylvania. [Id. ¶¶ 20-23].

       As shown in Part II of the Statement of Relevant Facts, Mr. Lyampert negotiated the LTA

while Mr. Mogilyansky was in California, and by phone and e-mail, and that the Defendants signed

the LTA in California. Plaintiff’s alleged legal injury is the only substantial event occurring in the

Eastern District of Pennsylvania. All other substantial events—the actions and omissions by

Defendants—occurred outside the Eastern District of Pennsylvania. That does not meet the



                                                 22
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 26 of 80



threshold required under 28 U.S.C. § 1391(b)(2), as recognized in Lomanno. Relief is due.


III.   FORUM NON CONVENIENS.

       All Defendants request to transfer to the U.S. District Court for the Central District of

California, as an alternative to dismissal under Fed. R. Civ. P. 12(b)(3).

       A.      Applicable Legal Standard.

       Under 28 U.S.C. § 1404(a), a defendant seeking relief “on forum non conveniens grounds

must show that the balance of the public and private factors tip decidedly in favor of trial in the

foreign forum.” Windt v. Qwest Communications Int’l, Inc., 529 F.3d 183, 192 (3d Cir. 2008)

(citation and internal quotations deleted). “[T]here is no definitive formula or list of the factors to

consider,” but the court may consider the following:

       [P]laintiff’s forum preference as manifested in the original choice; whether the
       claim arose elsewhere; the convenience of the parties as indicated by their relative
       physical and financial condition; the convenience of the witnesses—but only to the
       extent the witnesses may actually be unavailable for trial in one of the fora; and the
       location of books and records.

Jumara v. State Farm Ins., 55 F.3d 873, 879 (3d Cir. 1995) (internal citations deleted). Public

interests include (1) “the enforceability of the judgment,” (2) “practical considerations that could

make the trial easy, expeditious, or inexpensive,” (3) “the relative administrative difficulty in the

two for a resulting from court congestion,” (4) the local interest in deciding local controversies at

home,” (5) “the public policies of the fora,” and (6) “the familiarity of the trial judge with the

applicable state law in diversity cases.” Id. at 879-80.

       B.      Application to the Instant Case.

       Here, the alleged breach of the LTA occurred in California, the client files from the

underlying litigation are not located in Pennsylvania, and witnesses include Mr. Lyampert’s

counsel from the California and U.K. litigation who are very likely unavailable in the Eastern

                                                  23
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 27 of 80



District of Pennsylvania. The British firm of O’Melveny & Myers, LLP has offices in London and

in Los Angeles, but not in Pennsylvania. [Aff. Anna Lyampert ¶ 33, Ex. E]. Attorney Jeffrey

Foster is a California attorney with offices in California, not Pennsylvania. [Id. ¶ 34]. Attorney

Steven Gleitman, who was responsible for the formation of the Trust-Defendants, is a California

attorney in Los Angeles, without offices in Pennsylvania. [Aff. Elena Lyampert ¶¶ 49-50].

Plaintiff’s evidence involves electronic data, which Plaintiff is portable and already compiled by

Plaintiff. [Aff. Arkadiy Lyampert ¶ 49, Ex. C]. Plaintiff’s Managing Member, Mr. Mogilyansky,

has traveled to California, including during settlement negotiations with the party-opponent from

the California litigation. [Id. ¶¶ 20-22]. If the Court agrees with Part I, then personal jurisdiction

is lacking for six out of seven Defendants, but all are citizens of California.              All of the

aforementioned witnesses and the Defendants can prepare for their own defense with counsel of

their own choice in the same time-zone. [Id. ¶ 51; Aff. Elena Lyampert ¶ 54, Ex. D; Aff. Anna

Lyampert ¶ 36].      Only Plaintiff and Attorney Bochetto are in Pennsylvania. These factors

predominate in favor of California as the convenient forum of the parties and witnesses.

        Public interests do not alter the result. Because a coin-toss on the method of arbitration

under the LTA can only be accomplished by Attorney Farrow in California, courts decline to apply

local law “if arbitration is to take place in another state because of the reluctance of a court to order

that an act be done in an area outside its jurisdiction.” RESTATEMENT (SECOND) OF CONFLICT OF

LAW § 219, cmt. a. California law applies to the LTA for the same reasons stated in Part I.C.3,

and this Court has less familiarity with substantive California law than the U.S. District Court for

the Central District of California. Because California lays claim to the negotiation, execution, part-

performance, and alleged breach of the LTA, it is too difficult to say that there are local interests

involved. For the same reasons stated in Part 1.C.3, public policy of the fora favors California,



                                                   24
          Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 28 of 80



since California attorney-client confidentiality and privilege are involved.

                                         CONCLUSION

       The Complaint should be dismissed under Fed. R. Civ. P. 12(b)(2)-(3) or transferred to the

U.S. District Court for the Central District of California under 28 U.S.C. §§ 1404(a), 1406(a).

                                                              CORNERSTONE LAW FIRM, LLC

                                                           By: /s/ David W. Crossett___________
                                                                       David W. Crossett, Esquire
                                                                                    I.D. # 313031
                                                                            8500 Allentown Pike,
                                                                                           Suite 3
                                                                              Blandon, PA 19510
                                                                                  (610) 926-7875
                                                                          Counsel for Defendants
Date: April 18, 2019




                                                25
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 29 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 30 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 31 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 32 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 33 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 34 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 35 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 36 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 37 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 38 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 39 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 40 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 41 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 42 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 43 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 44 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 45 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 46 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 47 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 48 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 49 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 50 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 51 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 52 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 53 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 54 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 55 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 56 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 57 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 58 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 59 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 60 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 61 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 62 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 63 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 64 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 65 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 66 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 67 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 68 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 69 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 70 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 71 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 72 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 73 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 74 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 75 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 76 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 77 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 78 of 80
Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 79 of 80
         Case 2:19-cv-01574-ER Document 3 Filed 04/18/19 Page 80 of 80



                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LITIGATION SUPPORT SERVICES, LLC :
                Plaintiff,       :
                                 :
           v.                    :
                                 :                 Civil Action No.: 2:19-CV-01574-ER
ARKADIY LYAMPERT;                :
and                              :
ELENA LYAMPERT;                  :
and                              :
ANNA LYAMPERT;                   :
and                              :
EAA INVESTMENTS, LLC;            :
and                              :
VRLA TECH, LLC;                  :
and                              :
VALLEY VIEW GRANTOR RETAINED :                     JURY TRIAL DEMANDED
INCOME TRUST;                    :
and                              :
SECOND VALLEY VIEW GRANTOR       :
RETAINED INCOME TRUST,           :
                Defendants.      :

                               CERTIFICATE OF SERVICE

        I, David W. Crossett, Esq., hereby certify that on April 18, 2019, a copy of Defendants’
Motion to Dismiss or, Alternatively, to Transfer Venue, with the Brief in Support, have been
electrically filed, which provided electronic notice to the following:

George A. Bochetto, Esq.
Bochetto & Lentz, P.C.
1524 Locust St.
Philadelphia, PA 19102
gbochetto@bochettoandlentz.com


                                    By:     /s/David W. Crossett_______________
                                            David W. Crossett, Esquire




                                              26
